Exhibit Form of Amendment to Restricted Stock Unit Award Agreement THIS AMENDMENT TO RESTRICTED STOCK UNIT AWARD AGREEMENT (“Amendment”), dated as of January 21, 2010, is between IntegraMed America, Inc., a Delaware corporation (the “Company”), and ., an individual resident of the State of (“Employee”).This Amendment amends, in part, the terms and conditions of a January 2, 2009 restricted stock unit award (the “Agreement”) granted under the Company’s 2007 Long-Term Compensation Plan.Capitalized terms that are not defined in this Amendment shall have the meaning ascribed to such terms in the Plan or the Agreement. RECITALS: The
